The attorney for respondent stipulated on the argument of tills appeal, to waive the provisions of the order fining appellant $900 for its contempt of court, if appellant vacated the premises within two weeks. Appellant’s attorney assured the court appellant would vacate within two weeks. Order unanimously affirmed, with $20 costs and disbursements to respondent, unless appellant vacates the premises by March 13, 1951, in which event, the order is modified by eliminating therefrom the provision fining appellant and, as so modified, affirmed, without costs. Settle order on notice. Present — Peek, P. J., Glennon, "Van Voorhis, Shientag and Heffernan, JJ.